Citation Nr: 1431323	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg/ankle/foot disorder, to include as secondary to a service-connected low back disability, (other than radiculopathy of the left lower extremity).

2.  Entitlement to service connection for chronic kidney disease (claimed as renal failure and stage II kidney failure).

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law

ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to March 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal has been before the Board on multiple prior occasions.  Most recently, the Board denied service connection for a left leg/ankle/foot disorder in a November 2012 decision, and remanded the issues of entitlement to a higher initial rating for GERD and for a TDIU for development.  

In a November 2013 Order, the Court of Appeals for Veterans Claims remanded the appeal, to the extent that the Board denied service connection for a left leg/ankle/foot disorder.  Thereafter, in a January 2014 rating decision, the RO granted service connection for sciatica of the left lower extremity.  This represents a grant of the benefit at to radiculopathy.  There remains a question of whether there is other pathology which might be subject to service connection.  Accordingly, the issue on appeal, however, has been recharacterized to reflect the RO's decision granting service connection.  Further clarification will be solicited as to whether there remains additional pathology to consider for service connection.  (Hereinafter this issue will be referred to as service connection for a leg/ankle/foot disorder with the understanding that the radiculopathy is no longer at issue.)

In a December 2011 decision, the Board denied service connection for a left knee disability and for gout involving the lower extremities.  Although this decision was initially appealed to the Court of Appeals for Veteran's Claims, the appeal was withdrawn in August 2012.  Accordingly, the Veteran's current appeal for service connection for left leg/ankle/foot disability does not include connection service connection for disability of the left knee or gout involving the knee.   

The Veteran had initially requested a Board hearing but in February 2012, he withdrew this request.  

The Board has considered documents in the Veterans Benefits Management System (VBMS) and Virtual VA electronic record systems in its adjudication of this appeal. 

The issues of entitlement to service connection for a left leg/ankle/foot disorder, entitlement to service connection for chronic kidney disease, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastroesophageal reflux disease causes reflux and regurgitation, and has at times been productive of pain, including chest and shoulder pain, but does not result in dysphagia, and has not caused considerable impairment in health.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's GERD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The results of a February 2013 VA examination, as requested by the November 2012 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Gastroesophageal reflux disease is appropriately rated under Diagnostic Code 7346, which covers ratings for hiatal hernia.  Currently, the Veteran is assigned a 10 percent rating.  Under this formula, a 30 percent rating is assigned for persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In May 2002, the Veteran was treated for reflux.  At that visit, the physician noted chest pain at night, but was unable to determine whether the chest pain was related to the Veteran's reflux condition, or whether it was due to coronary artery disease.  

The Veteran was seen for a VA examination in September 2004.  At that time, he complained of reflux on a daily basis (occurring over the previous ten to fifteen years), with fluid coming into his esophagus and sometimes his mouth, worse in the morning.  He also reported occasional cramping abdominal pain and increased flatulence.  He had persistent nausea, but with rare vomiting, and he had experienced some weight loss over the previous few weeks.  He treated his symptomatology by taking Maalox, as well as with dietary changes.  He denied dysphagia.  The examiner noted that the Veteran's gastroesophageal reflux had been demonstrated on radiographic studies.  

On his March 2006 substantive appeal, he stated that he had daily reflux problems, including sour stomach with pain, and bloating with discomfort in the chest, ribs, and heart areas, as well as shoulder pain.  Two or three nights per week his reflux symptoms also included episodes of food and stomach acid "rushing into mouth and nostrils."  He had to rely on a special diet, and attributed his anemia to his reflux condition. 

In May 2012, the Veteran complained to a treatment provider of regurgitation and heartburn.  He was not taking medication at that time.  

The Veteran again underwent an esophageal examination in February 2013.  The Veteran reported symptoms of reflux and regurgitation.  His symptoms caused sleep disturbance, occurring more than four times per year, but lasting less than one day at a time.  He denied symptoms of persistently recurrent epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, nausea, vomiting, hematemesis, or melena.  The condition did not impact the Veteran's ability to work.  

The evidence fails to demonstrate that the Veteran's reflux has resulted in symptomatology meeting the 30 percent criteria.  Considering the disability picture as a whole, it is evident that the Veteran has daily reflux, which is worse at night and into the morning.  The types of symptoms have evolved over time, resulting in more chest and arm pain during the early years of the period on appeal.  Most consistent has been symptoms of pyrosis (reflux/heartburn) and regurgitation, which was identified at the examinations in September 2004 and February 2013, as well as in his March 2006 statement.  At no time has the Veteran identified dysphagia as a GERD-related symptom.  

Regarding severity, the picture presented does not suggest that GERD has caused a "considerable impairment" to the Veteran's health at any time during the appeal.  Other than the need to adhere to a special diet, and the existence of the symptoms, the Veteran has not identified impairment to his health.  The September 2004 examination report documents some weight loss over the preceding weeks, but did not suggest that the weight loss was health-detrimental, and at no time since that examination has the Veteran attributed weight loss to his reflux disorder.  While the Veteran has identified sleep disturbances occurring on occasion related to his GERD symptoms, those disturbances likewise have not been suggested to be severe enough or frequent enough to cause health impairment.  Furthermore, the record does not suggest that GERD has resulted in a separately-diagnosed sleep impairment disability.  

The Board notes that the Veteran has also never identified GERD as an impediment to his ability to be employed, in statements or during examinations, despite maintaining for many years that he is unemployable.  On his February 2013 TDIU submission, he only attributed his unemployability to his spine, heart, and arthritis conditions.  Similarly, his February 2013 examiner found that the condition did not impact the Veteran's ability to work.  

Notably, concerning the Veteran's assertion that his anemia is due to GERD, the Veteran has been in receipt of service connection for anemia since 1999, and thus further consideration of anemia symptomatology under the rating criteria for GERD would be pyramiding.  38 C.F.R. § 4.14.  

As the evidence demonstrates that the Veteran's GERD symptoms are fully and appropriately addressed by the criteria for a 10 percent rating, and because there is no suggestion that GERD has resulted in a "considerable impairment" of health, a 30 percent rating for GERD is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board has also considered whether the Veteran's GERD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's GERD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with employment due to GERD.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board acknowledges that, while considering whether an extraschedular referral would be appropriate, it is simultaneously remanding the issue of entitlement to a TDIU.  This matter does not present the problem identified by the Court in Brambley v. Principi, 17 Vet. App. 20 (2003).  In that case, wherein the Board denied, in pertinent part, an extraschedular rating for a spine disorder, the Court found that because additional development was to be conducted on a TDIU claim, remanding for that development was inconsistent with determining that the spine disorder "did not show a 'marked interference with employment.'"  Brambley, 17 Vet. App. at 24.  In the present case, the Veteran has not suggested any interference with employment due to GERD, and in fact has specifically attributed his unemployability to other disabilities, as noted above.  As such, the Board's actions are not divergent from each other.  

The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease is denied.


REMAND

Per the November 2013 Joint Motion for Remand, the February 2012 examiner's opinion regarding the etiology of the Veteran's leg/ankle/foot disorder is inadequate, in that the examiner failed to consider all of the evidence presented concerning the history of the alleged disability.  As such, an addendum opinion may be warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate) as discussed below.

In remanding the matter for an addendum, the Board acknowledges the January 2014 grant of service connection for sciatica of the left lower extremity, based on a February 2013 examination report.  That, as noted is a complete grant as to the service connection for that matter.  There remains, then a question as to whether there remains additional pathology of the left leg/ankle/foot for consideration of service connection.  It is unclear whether the RO action satisfies the appeal as to this issue or whether there is additional claimed impairment such as bursitis or arthritis that might be considered for service connection.  As such, the Board finds that there is a need to contact the appellant and his attorney and determine if this appeal has been satisfied, and if not, the need for additional addendum opinion identified in the November 2013 Joint Motion should be requested. 

Concerning the claim for service connection for chronic kidney disease, the Veteran's claim was denied in March 2012, and he submitted a notice of disagreement (NOD) concerning that decision in April 2012.  The claims file does not contain a statement of the case (SOC), and the Veterans Appeals Control and Locator System (VACOLS) indicates that no SOC has been issued as of this date.  When a Veteran has filed an NOD and there is no SOC on file for the issues identified in the NOD, the Board must remand, not refer, the issues to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The matter of entitlement to a total disability rating due to individual unemployability is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and ask that either clarify whether the grant of service connection of radiculopathy of the left lower extremity satisfies the appeal as to the issue of service connection for a left leg/ankle/foot disorder, to include as secondary to a low back disability.  If an affirmative response is received, further action on this matter need not be taken.  If a negative response is received, the Veteran or his attorney is requested to identify the additional specific disorder or disability that is to be considered for service connection.  Once that has been done, further review as directed below should be undertaken.

2.  In the event of a negative response to the above matter, return the claims file to the examiner who conducted the February 2012 spine examination or if unavailable, a similarly situated examiner.  That examiner should review the claims file, this remand, and all relevant materials in the VBMS and Virtual VA electronic systems, indicating in the ensuing report that such a review occurred.  

Thereafter, the examiner should revisit his February 2012 examination report, and the conclusions therein, and provide a new medical opinion addressing 
   
(a) whether it is as likely as not (probability of 50 percent or more) that the Veteran has left leg/left ankle/left foot disability which initially manifested during active service, or was otherwise incurred or aggravated due to an incident, injury or disease during active service; and

(b) whether it is as likely as not (probability of 50 percent or more) that the Veteran has left leg/left ankle/left foot disability which is secondary to or permanently made worse (aggravated) by the service-connected low back disability?  

Again, it is noted that service connection for radiculopathy has been granted and any response requested herein is for other disabilities or disorders that might be claimed or found.  In providing these opinions, the examiner must specifically note and address the following items, including their relevance to the examiner's February 2012 opinion that the current disability is due to gout, which was diagnosed in 1993: (a) May 1985 examination report showing the clinical evaluation of lower extremities to be "abnormal" and noting low back pain; (b) February 1986 medical certificate showing spinal stenosis with radiculopathy; (c) July 1985 medical certificate showing spinal stenosis with L5-S1 radiculopathy; (d) January 1985 treatment note indicating "probable [degenerative joint disease]" concerning the ankle; (e) June 1985 clinical record noting "[s]tatus post lumbar spinal stenosis with L5 S1 radiculopathy;" (f) October 1986 private examination report from Dr. R.C.H. noting "[p]robable spinal stenosis with mild radiculopathy" and patchy decreased sensation on the left foot.

The examiner must provide a complete rationale for all opinions expressed.  If he is unable to provide the requested opinion without resort to speculation, he should explain why such an opinion would be speculative.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Undertake all appropriate steps to issue the Veteran an SOC addressing the issue of entitlement to service connection for chronic kidney disease.  Thereafter, provide the Veteran and the representative the opportunity to complete a substantive appeal.  If and only if the Veteran files a timely substantive appeal (VA Form 9) on this issue should the AOJ return the issue to the Board for appellate review.  

5.  Then, readjudicate the active claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  Considering the inextricably-intertwined nature of the claim for chronic kidney disease with the claim for entitlement to a TDIU, the kidney claim development should be completed prior to the issuance of the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


